Case 2:17-cv-08699-PSG-AGR Document 71 Filed 04/18/19 Page 1 of 2 Page ID #:624




    1   Paul A. Stewart (SBN 153,467)
        paul.stewart@knobbe.com
    2   Ali S. Razai (SBN 246,922)
        ali.razai@knobbe.com
    3   Karen M. Cassidy (SBN 272,114)
        Karen.cassidy@knobbe.com
    4   KNOBBE, MARTENS, OLSON & BEAR, LLP
        2040 Main Street, 14th Floor
    5   Irvine, CA 92614
        Telephone: 949-760-0404
    6   Facsimile: 949-760-9502
    7   Attorneys for Plaintiffs
        EDGE SYSTEMS LLC and
    8   AXIA MEDSCIENCES, LLC
    9
   10
                       IN THE UNITED STATES DISTRICT COURT
   11
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   12
                                   WESTERN DIVISION
   13
   14                              ) Case No.: 2:17-cv-8699 PSG (AGRx)
        EDGE SYSTEMS LLC, a California
                                   )
        limited liability company, and AXIA
   15                              ) Discovery Matter
        MEDSCIENCES, LLC, a Delaware
        limited liability company, )
   16                              ) PLAINTIFFS’ NOTICE OF
                                   ) MOTION AND MOTION TO
   17              Plaintiffs,     ) COMPEL DEPOSITIONS,
                                   ) RESPONSES TO
   18        v.                    ) INTERROGATORIES, AND
                                   ) PRODUCTION OF
   19   IMAGE MICRODERM INC., a    ) DOCUMENTS
        Nevada corporation,        )
   20                              )
                   Defendant.      ) Date: May 28, 2019
   21                              ) Time: 10:00 a.m.
                                   ) Ctrm.: 550
   22   AND RELATED COUNTERCLAIMS. )
                                   ) Discovery Cutoff: 6/5/2019
   23                              ) Pretrial Conf. Date: 8/19/2019
                                   ) Trial Date: 9/3/2019
   24                              )
                                   ) Hon. Alicia G. Rosenberg
   25                              )
   26
   27
   28
Case 2:17-cv-08699-PSG-AGR Document 71 Filed 04/18/19 Page 2 of 2 Page ID #:625




    1              PLEASE TAKE NOTICE that Plaintiffs Edge Systems LLC (“Edge”)
    2   and Axia MedSciences, LLC (“Axia”) (collectively, “Edge”), hereby move for
    3   an order to compel depositions, responses to interrogatories, and the production
    4   of responsive documents from Defendant Image MicroDerm Inc. Subject to the
    5   Court’s availability, the motion will be heard on Tuesday, May 28, 2019, at
    6   10:00 a.m., in Courtroom 550, before the Honorable Alicia G. Rosenberg. Edge
    7   is concurrently filing herewith an Ex Parte Application to expedite this
    8   schedule.
    9              Pursuant to Local Rule 7-3, the parties conferred on March 15, 2019, but
   10   were unable to resolve the issues raised by this motion.
   11              Edge bases the motion on this notice; the concurrently filed opening brief;
   12   the supporting declaration of Karen M. Cassidy and exhibits thereto; any
   13   subsequently filed briefs; the pleadings and papers filed in this action; and any
   14   other arguments, evidence, and matters submitted to the Court, at the hearing or
   15   otherwise. Edge is also lodging a proposed order for the Court’s consideration.
   16
   17                                       Respectfully Submitted,
   18                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
   19
   20
        Dated: April 18, 2019               By: /s/ Karen M. Cassidy
   21                                           Paul A. Stewart
                                                Ali S. Razai
   22                                           Karen M. Cassidy
   23                                       Attorneys for Plaintiffs
                                            EDGE SYSTEMS LLC and
   24                                       AXIA MEDSCIENCES, LLC
   25
   26   30348130


   27
   28
                                                   -1-
